United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1116
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Corey Andrew Barr,                      *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: June 13, 2012
                                 Filed: June 18, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Corey Andrew Barr pleaded guilty to possessing a firearm after being convicted
of domestic-violence offenses, 18 U.S.C. §§ 922(g)(9) and 924(a)(2). The District
Court1 imposed an above-Guidelines-range sentence. Barr’s counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence. Barr has filed a pro-se supplemental brief in which he
claims ineffective assistance of counsel and also challenges his sentence.



      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
       In Barr’s written plea agreement, he waived his right to appeal his sentence,
directly or collaterally, except for claims of ineffective assistance of counsel,
prosecutorial misconduct, or an illegal sentence. Barr’s ineffective-assistance claim
is not barred by the appeal waiver, but we decline to consider it on direct appeal. See
United States v. McAdory, 501 F.3d 868, 872 (8th Cir. 2007) (“We ordinarily defer
ineffective assistance of counsel claims to 28 U.S.C. § 2255 proceedings.”). And we
conclude that the appeal waiver is enforceable as to Barr’s remaining challenges to his
sentence. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc)
(discussing enforcement of appeal waivers), cert. denied, 540 U.S. 997 (2003). We
have reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 80
(1988), and we find no nonfrivolous issues for appeal outside the scope of the appeal
waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss the
appeal.
                     ______________________________




                                          -2-